Order granting plaintiffs’ motion for judgment on the pleadings affirmed, without costs, with leave to defendant to plead, within ten days, the agreement in the English language, either in an amended answer or in an amended bill of particulars, upon payment of ten dollars costs to plaintiffs. The copy of the agreement alleged in the answer was set out in a foreign language. Our practice requires that all pleadings and like papers shall be in the English language. (Rules of Civil Practice, rule 10.) The copy of the contract set out in the record in the original Hebrew cannot be considered by this court, nor can the copy set out in the respondents’ brief be taken as the correct translation. The appeal, there*824fore, cannot be intelligently disposed of on the record before us. Kelly, P. J., Jaycox, Manning, Kelby and Kapper, JJ., concur.